DETAILED ACTION
Applicants’ filing of February 1, 2022, in response to the action mailed November 2, 2021, is acknowledged.  It is acknowledged that claim 5 has been cancelled, claims 1, 3-4, 12-13, 15, and 19 have been amended, and claims 22-24 have been added.  
The elected invention is directed to a method for reducing the likelihood of delayed kidney graft function and improving long-term graft kidney outcome by intravenously administering (claim 10) to a subject undergoing kidney transplantation 25 U/Kg (claims 4&21) of the C1 esterase inhibitor BERINERT (claim 3) on the day of transplantation (claim 6), prior to reperfusion of the kidney graft (claim 9), 
wherein, 25 U/Kg of the C1 esterase inhibitor BERINERT is, optionally, also administered 24 hrs later, (claim 7)
wherein delayed kidney graft function is measured as a need for dialysis within seven days of transplantation (claim 11),
wherein the subject suitable for the method is characterized by eGFR1 below 10 mL/min, (claim 12)
wherein the need for dialysis is reduced beginning at about 2 weeks and is maintained for at least 9-12 months2, (claims 13-14)
	wherein, kidney function is improved in eGFR about one-year post-transplantation, (claim 15)
wherein, the kidney function is improved for at least 9-12 months after transplantation (claim 16)
wherein, improved kidney function comprises increased eGFR, (claim 17) and
wherein, the kidney to be transplanted is from a donor over the age of 60 (claim 19).

Claims 1, 3 – 4, 6– 17, 19, and 21-24 are pending.  Claim 8 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 3 – 4, 6 – 7, 9 – 17, 19, and 21-24, as encompassing the elected invention, are hereby considered.  	
	Effective Filing Date
The effective filing date granted for claims 1, 3 – 4, 6 – 7, 9 – 17, 19, and 21-24 is September 14, 2018, the filing date of PCT/US2018/051045.  It is noted that US 62/559,312 does not disclose a risk ‘score’ of ‘7 if the kidney allograft has a cold ischemia time of about 37 hours or greater’ (claim 1, lines 22-23).  The score given in US 62/559,312 is ‘6’.
Regarding the prior action granting a priority date of September 14, 2018, the filing date of PCT/US2018/051045, for claim 12 and 19, applicants make the following arguments.  

(A) Reply:	It is acknowledged that figure 3C of US 62/559,312 demonstrates an eGFR of 5 mL/min.  However, said single data point is not a disclosure of any eGFR level below 10 mL/min. 
(B) Furthermore, priority application US 62/559,312 also disclosed the recited subject matter in claim 19. 
Paragraph [0005] disclosed "donor age >60 years," 
Paragraph [0064] Table IA depicted "donor age (years) 50-54, 55-59, >60," and "Donor with Terminal Cr (Creatinine) at TCr > 4, TCr > 2-4, and TCr < 2."  
(B) Reply:	It is acknowledged that US 62/559,312 disclosed ‘donor age > 60 years’.
Table 1A of US 62/559,312 says nothing about high blood pressure.  It is further noted that the phrase ‘TCr > 2-4’ is indefinite; see below under objections to the specification.  
AIA -First Inventor to File Status
Based on the effective filing date September 14, 2018 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	Applicants amendment has improved the title.  However, the amended title is objected to because it is not sufficiently descriptive of the claimed invention, which is transplant of kidney.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Specification -Objections
The specification is objected to for Table 1 listing a risk factor for ‘TCr >2-4’. The phrase ‘>2-4’ is indefinite.  It is unclear whether said phrase means (i) ‘>2’, (ii) ‘>4’, or (iii) ‘2-4’. For purposes of examination, it is assumed that ‘TCr >2-4’ is meant to be ‘TCr 2-4’
The specification is objected to for failing to define the abbreviation ‘CVA’ in table 1. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 – 4, 6 – 7, 9 – 17, 19, and 21-24 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase ‘Kidney Donor Profile Index (KDPI)’ renders the claim indefinite.  The application does not state the factors to be considered or methods of scoring any factors in order to obtain a KDPI.  The initial disclosure of KDPI is by Rao et al, 2009, which states the below (Abstract) and provides the table below.  However, this application does not refer to Rao.
‘The proposed KDRI includes 14 donor and transplant factors, each found to be independently associated with graft failure or death: donor age, race, history of hypertension, history of diabetes, serum creatinine, cerebrovascular cause of death, height, weight, donation after cardiac death, hepatitis C virus status, human leukocyte antigen-B and DR mismatch, cold ischemia time, and double or en bloc transplant. The KDRI reflects the rate of graft failure relative to that of a healthy 40-year-old donor.’ 


    PNG
    media_image1.png
    778
    388
    media_image1.png
    Greyscale


In this regard, both Stewart et al, 2017 (abstract) and the OPTN guidelines, 2020 (p1¶1) disclose that the KDRI is annually recalibrated.  Thus, it is unclear if the parameters for determining KDRI, as recited in claim 1 mean (c) an index calculated as per Rao or (d) an index calculated based on the parameters and scoring, as derived from Rao, at the time of filing the instant application.  
In addition, the specification states that extended criteria deceased donors (ECD) and KDPI are the same:  ‘[0006]…Kidneys from extended criteria deceased donors (ECD), now referred to as high Kidney Disease, Profile Index (KDPI)’.  The specification states: ‘[0010]… receive kidney from extended criteria deceased donors, e.g., a donor over the age of 60, a donor over the age of 50 with two of the following: a history of high blood pressure, a creatinine (blood test that shows kidney function) greater than or equal to 1.5, or death resulting from a stroke‘.  This definition of ECD is not the same as the definition of KDPI by Rao.   
Claim 1 recites ‘a Kidney Donor Profile Index (KDPI) of 85% or above’ and also recites ‘a sum of risk indices between 3 and 8’ and provides a list of factors and scores from 0-7.  Whether and how scores of 0-7 relate to ‘(KDPI) of 85% or above’ is unclear.  
In summary, it is unclear whether ‘Kidney Donor Profile Index (KDPI)’ means (i) the parameters and scoring disclosed by Rao, (ii) an index calculated based on the parameters and scoring, as derived from Rao, at the time of filing the instant application, (iii) the parameters disclosed by the specification for identifying extended criteria deceased donors, or (iv) applicants’ own scoring as recited on lines 15-30 of claim 13.  The skilled artisan would not know the metes and bounds of the recited invention. For purposes of examination, it is assumed that ‘Kidney Donor Profile Index (KDPI)’ means (ii) an index calculated based on the parameters and scoring, as derived from Rao, at the time of filing the instant application

Rejection of claim 11, because the phrase ‘need for dialysis’ renders the claim indefinite, as explained in the prior action, is maintained.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully submits that the specification describes how the need for dialysis is identified. Figures 11 and 12 depict the factors/parameters for a Random Forest (RF) analysis, as described in paragraph [0085] of the specification. The RF analysis is a known technique in data science. Therefore, a skilled artisan reading the specification would understand the metes and bounds of the phrase, and claim 11 is not indefinite.
(B) Reply:	This argument is not persuasive for the following reasons.
It is acknowledged that figure 11 lists the following variables.

    PNG
    media_image2.png
    290
    124
    media_image2.png
    Greyscale

The specification states the following.


Claim 11 recites: ‘delayed graft function (DGF) is observed in the subject, wherein DGF is characterized by a need for dialysis within seven days of transplantation’. (emphasis here)
The variables listed in figure 11 are relevant to the donor.  Said variable say nothing about the subject.  The specification [0085] clearly states ‘prognostic factors’.  Prognosis is a prediction, it is not a state/condition/factors ‘observed in the subject’. For purposes of examination, it is assumed that need to dialysis is determined from the GFR, as measured by creatinine clearance. 
Claim 1 is rendered indefinite for improper antecedent usage as follows.
 For claim 1 (line 33), ‘as at least one dose’ should be corrected to ‘as the at least one dose’.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10-17, 19,  21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014.  Broom teaches a method for reducing rejection and improving graft kidney function comprising IV administration of the human C1 esterase inhibitor Cinryze on the day of transplantation (p23¶2), wherein the dose may be 25 U/kg (p19¶3), and the subject has an initial GFR below 10mI/min (Figure 5, day 0).  As a result, the need for 4 (Figure 5).  Broom also teaches a subsequent dose at 24 hr after the first dose of Cinryze (Figure 2).  Broom does not teach use of donor after cardiac death (DCD) kidneys or ECD kidneys.                                        
However, the use of ECD and DCD kidneys for transplant was well known in the art.  For example, as explained in the prior action, Saidi provides a review of the challenges of organ shortage for transplantation and teaches the following. That ‘Organ shortage is the greatest challenge facing the field of organ transplantation’ and that an approach to expand the organ donor pool includes ‘greater utilization of expanded criteria donors5’ (Abstract; figure 1).  Saidi teaches that ‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3]. This has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative (p88 ¶1)’.  It would have been obvious to a person of ordinary skill in the art to use the methods of Broom, administration of a C1 esterase inhibitor, to enhance successful transplant of ECD and DCD donor kidneys. Motivation to do so is provided by the extreme need for increasing the number of organs for transplant. The expectation of success is high, as Broom teaches that treatment with a human C1 esterase inhibitor enhances kidney graft success by reducing antibody-mediated rejection. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.  The teachings of Broom and Saidi are described above.  Said combination does not teach all doses recited in claim 4.  However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person  rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of Delpech et al, 2016.  The teachings of the combination Broom and Saidi are described above.   Said combination does not explicitly teach administration of the C1 esterase inhibitor prior to reperfusion of the kidney graft during surgery.   Delpech teaches administration of a C1 esterase inhibitor 15 mins before reperfusion (p2 of 13, last¶).  It would have been obvious to a person of ordinary skill in the art, as taught by Delpech, to administer the C1 esterase inhibitor prior to reperfusion in the method taught by the combination Broom and Saidi.  Motivation to do so is provided by Delpech, which demonstrates improvement in graft outcome (Figure 1a) and that the inhibitor would be present at the time of reperfusion in order to inhibit ischemia reperfusion injury.  The expectation of success is high, as administering the C1 esterase inhibitor prior to reperfusion is easily performed. Therefore, claim 9 is rejected under 35 U.S.C. 103(a) as being the combination of Broom et al, 2015 and Saidi et al, 2014  in view of Delpech et al, 2016.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).  

Claim 15 recites improvement in eGFR about one-year post­transplantation. Since the Office does not have the facilities for examining and comparing applicants' method with the method of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 5946.  Therefore, claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Broom et al, 2015 in view of Saidi et al, 2014. It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141 (Ill)).
 
In support of their request that the prior rejection of claims 1, 3-4, 6-7, 10-17, and 21, under 35 U.S.C. 102(a1) as being anticipated by Broom, 2015 (WO2015/077543), be withdrawn, applicants provide the following arguments, which are relevant to the rejections above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.

(B) Reply:	It is acknowledged that claim 1 has been amended.  Based on amendment, the rejection of claims 1, 3-4, 6-7, 10-17, and 21 under 35 U.S.C. 102(a1) as being anticipated by Broom, 2015 (WO2015/077543) is withdrawn.
As explained above, the current claims 1, 3-4, 6-7, 10-17, 19,  21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014.  Regarding, the use of kidneys having ‘a high likelihood of delayed kidney allograft function’, Saidi teaches the use of CDC and EDC organs, are recited in claim 1.  See below for replies to additional, specific arguments.

Regarding the prior rejection of claim 4 as being unpatentable over Broom, 2015 in view of well-known steps for routine optimization by the skilled artisan, claim 9 under 35 U.S.C. 103(a) as being unpatentable over Broom, 2015  in view of Delpech et al, 2016, and claim 19 under 35 U.S.C. 103(a) as being unpatentable over Broom, 2015 in view of Saidi et al, 2014, applicants provide the following arguments, which are relevant to the rejections above.  These arguments are not found to be persuasive for the reasons following each argument.  
(C) (i) In relation to the novelty analysis above, Broom does not disclose a method with the claimed kidney allograft conditions, much less reducing the high likelihood of delayed allograft function associated with the claimed kidney allograft. 
7 before reperfusion of auto-transplanted kidney in pigs, but does not cure the deficiency of Broom. 
(iii) Saidi was cited as allegedly disclosing the organ shortage for transplantation and the purported teaching of an approach to expand the organ donor pool to utilize expanded criteria organs (ECDs ). The examiner therefore considered there being motivation to do so by the need for increasing the number of organs for transplant.
(C) Reply:	(i) Regarding Broom, see reply (B) above.
(ii) Applicants’ assertion regarding Delpech not curing the deficiency of Broom is noted.  See the current rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Broom 
in view of Saidi and reply (B) above.
(iii) It is acknowledged that the rejection above states ‘…the use of ECD and DCD kidneys for transplant was well known in the art.  For example, as explained in the prior action, Saidi provides a review of the challenges of organ shortage for transplantation and teaches the following. That ‘Organ shortage is the greatest challenge facing the field of organ transplantation’ and that an approach to expand the organ donor pool includes ‘greater utilization of expanded criteria donors8’ (Abstract; figure 1).  Saidi teaches that ‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3]. This has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative (p88 ¶1)’.  

(D) However, Applicant respectfully submits that Broom in view of Saidi do not provide a reasonable expectation of success in reducing delayed graft function with transplants from expanded criteria donors. 
Reply:	Applicants’ assertion is acknowledged.
(E) Broom's method focuses on the immunological aspect of donor-sensitized kidney transplants, specifically antibody-mediated rejection (AMR). It does not shed light into the outcome of allografts from extended criteria donors or other challenging sources associated with a high likelihood of delayed graft function beyond the immunological response of a recipient. 
(E) Reply:  It is acknowledged that Broom focuses on the immunological aspects of kidney transplants and that a subject may have pre-transplant sensitivity to donor antigens (donor sensitized).  However, Broom also states that ‘Furthermore, some patients may develop antibodies to their donor organ after transplantation, and such DSA9 is termed "de novo." It is now known that a majority of patients that lose their transplant to chronic rejection do so as a result of de novo DSA’ (p1 ¶3).  Thus, regardless of when antibodies develop, inhibition of antibody-mediated rejection is of primary importance in organ transplantation. 
Since applicants have not pointed to the specific ‘other challenging sources associated with a high likelihood of delayed graft function beyond the immunological response of a recipient’, no specific reply can be made.

(F) Marginal organs, such as those claimed, i.e., kidney allografts with a KDPI10 of 85% or greater, or obtained from an extended criteria donor, a donor after cardiac death, or otherwise having a relatively high sum of risk indices, are not a common source of first-choice organs. These allografts are much more challenging to predict the function after transplantation, and almost always associated with a poorer overall outcome, compared to allografts from the "unexpanded" pool of living donors or middle aged/young donors. Saidi even exemplifies several challenges with these expanded criteria organs, e.g., a high frequency of hemodialysis need after transplantation, longer length of stay, more hospital 
(F) Reply:	It is acknowledged the live, genetically related donor organs and young organs are the best for an individual’s transplant.  However, as taught by Saidi: ‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3].’  Thus, in order to increase the number of subjects receiving transplant and to reduce the number of subjects dying due to lack of transplant, the use of ECD and DCD organs has been of vital importance and ‘has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative’ (Saidi, p88¶1).  It would of great advantage to offer subjects the option of receiving an ECD or DCD organ and the use of C1 esterase inhibitor to improve the outcome would be strong motivation for the method taught by the combination of Broom and Saidi, as per the rejection above.
 
(G) Indeed, Applicant's claimed kidney allograft has a high likelihood of delayed graft function, which is related to ischemia reperfusion injury and exhibited by the presence of ischemic tissues in association with substantial cell death and cytokine release. See the specification as originally filed in at least [0069]. The challenges with these kidney allografts are clearly indicated in the physical state, shape and form, as well as the biochemical cues, of the transplants, resulting in complexities beyond the immunological (donor-specific antibody) aspect shown in Broom.
(G) Reply:	It is acknowledged that the specification [0069] discusses the role of the complement system in ischemia reperfusion injury.  However, said paragraph of the specification says nothing about Applicant's claimed kidney allograft having a higher likelihood (compared to any other genus of kidneys) of delayed graft function due to ischemia reperfusion injury.  Moreover, Broom teaches that one aspect of the ability of C1 esterase inhibitor is to reduce antibody-mediated rejection is inhibition of complement system proteases (figure 1).   
11 (Abstract; figure 1) and DCD organs (p87¶1; figure 1), as recited in claim 1 (lines 11-12).  As taught by Saidi: ‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3].’  Thus, in order to increase the number of subjects receiving transplant and to reduce the number of subjects dying due to lack of transplant, the use of ECD and DCD organs has been of vital importance and ‘has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative (Saidi, p88¶1).  Since, C1 esterase inhibitor is effective at antibody-mediated rejection (Broom), the skilled artisan would be motivated to use a C1 esterase inhibitor for the treatment of subjects receiving such ECD and DCD organs.

(H) Neither Broom nor Saidi provides a reasonable expectation of success in using a C1 esterase inhibitor when it comes to the kidney allografts of the presently claimed invention, which are associated with poor or late-onset ("delay") of graft function, regardless of the presence or absence of an immune rejection, and therefore not addressed by Broom.
(H) Reply:	Applicants’ assertion is acknowledged.  For reply to specific arguments see above. 

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement and Written Description
No rejections under 35 U.S.C. 112, first paragraph, are made because, as explained above under 35 USC 103, all aspects of the current claims are known in the art.  
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.



Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification page 4: ‘estimated glomerular filtration rates (eGFR)’.
        2 Encompasses: need for dialysis is reduced at about 4 weeks.
        3 This scoring system is not the same as Rao’s.
        4 The methods of Broom (WO2015/077543)
         result in enhanced creatinine clearance at 90days (Montgomery et al, 2016; Figure 1B  (listed in the ISR for WO2015/077543)).
        5 Defined by Saidi as follows. ‘ECDs were defined by the UNOS criteria as all deceased donors age >60 years as well as those aged 50–59 years with at least two of the following comorbidities: i) history of hypertension, ii) cerebrovascular cause of brain death, or iii) terminal serum creatinine level 1.5 mg/dL.’
        6For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).  
        
        7 It is assumed that ‘C1INH’ means C1 esterase inhibitor.
        8 Defined by Saidi as follows. ‘ECDs were defined by the UNOS criteria as all deceased donors age >60 years as well as those aged 50–59 years with at least two of the following comorbidities: i) history of hypertension, ii) cerebrovascular cause of brain death, or iii) terminal serum creatinine level 1.5 mg/dL.’
        9 DSA is defined by Broom as donor specific antibodies.
        10 As explained above under 35 USC 112b, the term ‘KDPI’ is indefinite.
        11 Defined by Saidi as follows. ‘ECDs were defined by the UNOS criteria as all deceased donors age >60 years as well as those aged 50–59 years with at least two of the following comorbidities: i) history of hypertension, ii) cerebrovascular cause of brain death, or iii) terminal serum creatinine level 1.5 mg/dL.’